     Case 2:16-cr-00292-JGB Document 117 Filed 10/15/18 Page 1 of 2·.·.-·Page ID #:450




 1   TRACY L. WILKISON
     Attorney for the United States,
 2   Acting Under Authority Conferred by
     28 u.s.c. § 515
 3   PATRICK R. FITZGERALD
     Assistant United States Attorney
 4   Chief, National Security Division
     MELANIE SARTORIS (California Bar No. 217560)
 5   Assistant United States Attorney
     Terrorism and Export Crimes Section
 6        3403 Tenth Street
          Suite 200
 7        Riverside, California 92501
          Telephone: (213) 894-5615
 8        Facsimile: (213) 894-7631
          E-mail:    melanie.sartoris@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                             UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                   No. ED CR 16-292-JGB

15               Plaintiff,                      STIPULATION TO CONTINUE
                                                 SENTENCING HEARING
16                    v.
                                                 SENTENCING DATE: November 5, 2018
17   MARIYA CHERNYKH, et al.,
     -1) MARIYA CHERNYKH                         [PROPOSED] SENTENCING DATE:
18                                               May 20, 2019
                 Defendants.
19

20
21          Plaintiff United States of America, by and through its counsel

22   of record, and defendant MARIYA CHERNYKH ("defendant"), by and

23   through her counsel of record, hereby stipulate as follows:

24          1.   The Indictment in this case was filed on April 27, 2016.

25          2.   On January 26, 2017, defendant pled guilty pursuant to a

26   written plea a9reement with the government to violating 18 U.S.C.

27   §   371: Conspiracy, 18 U.S.C.      §   1621: Perjury, and 18 U.S.C.

28   §   1001 (a) (2): Material False Statements.        The Court originally set
     Case 2:16-cr-00292-JGB Document 117 Filed 10/15/18 Page 2 of 2 Page ID #:451




 1   defendant's sentencing for November 20, 2017, and, at the request of

 2   the parties, continued it to November 5, 2018.          Defendant is out of

 3   custody on bond pending sentencing.

 4           3.   By this stipulation, the parties respectfully request to

 5   continue the sentencing hearing from November 5, 2018, to May 20,

 6   2019.

 7           4.   Defendant needs additional time to prepare her written

 8   sentencing position and believes it is in her best interest to seek a

 9   continuance.

10           5.   The government does not object to this request.

11           IT IS SO STIPULATED.

12   Dated: October 15, 2018              Respectfully submitted,

13                                        TRACY L. WILKISON
                                          Attorney for the United States,
14                                        Acting Under Authority Conferred by
                                          28 u.s.c. § 515
15
                                          PATRICK R. FITZGERALD
16                                        Assistant United States Attorney
                                          Chief, National Security Division
17

18                                         /s/ Melanie Sartoris
                                          MELANIE SARTORIS
19                                        Assistant United States Attorney

20                                        Attorney for Plaintiff
                                          UNITED STATES OF AMERICA
21

22    Dated: October 15, 2018             /s/ by electronic authorization
                                          DAVID J.P. KALOYANIDES
23
                                          Attorney for Defendant
24                                        MARIYA CHERNYKH

25

26

27

28
                                           2
